Citation Nr: 0002173	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than April 25, 1995, 
for the assignment of a total rating for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1969 to February 
1972.

This appeal came to the Board of Veterans' Appeals (Board) 
from March 1995 and later RO rating decisions that increased 
the evaluation for PTSD from 30 to 70 percent, effective from 
April 25, 1995, and denied a total rating for compensation 
purposes based on unemployability.  In March 1997, the Board 
remanded the case to the RO for additional action.

The issues for appellate consideration at the time of the 
March 1997 Board remand were entitlement to an increased 
evaluation for PTSD (rated 70 percent), entitlement to a 
total rating for compensation purposes based on 
unemployability, and entitlement to an effective date prior 
to April 25, 1995, for the assignment of an increased 
evaluation for PTSD.  A May 1999 RO rating decision increased 
the evaluation for PTSD from 70 to 100 percent, effective 
from April 25, 1995.  Since the maximum schedular evaluation 
has been granted for the PTSD, the issue of entitlement to an 
increased evaluation for this disorder is no longer for 
appellate consideration.  AB v. Brown, 6 Vet. App. 35, 
(1993).  In view of the grant of a total rating for the PTSD, 
the Board will not consider the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  VAOPGCPREC 6-99.



FINDINGS OF FACT

1.  A July 1993 RO rating decision denied an increased 
evaluation for PTSD then rated 30 percent disabling.

2.  The veteran was notified of the July 1993 RO rating 
decision in July 1993; on March 11, 1994, he submitted a 
notice of disagreement with this determination and other 
correspondence; the RO sent him a statement of the case in 
August 1994 concerning the issue of entitlement to an 
increased evaluation for PTSD; his substantive appeal was 
received on April 25, 1995.

3.  There was no correspondence received from the veteran 
within 60 days of the August 1994 statement of the case.

4.  The veteran's substantive appeal received on April 25, 
1995, was considered a claim for an increased evaluation for 
PTSD.

5.  Correspondence submitted with the notice of disagreement 
received on March 11, 1994, evinces a belief by the veteran 
that he is entitled to a higher rating for PTSD and 
constitutes an informal claim for an increased evaluation for 
this disorder; evidence received in conjunction with this 
informal claim supports a total rating for PTSD since then.

6.  There was no correspondence received from the veteran 
from the time of the July 1993 RO rating decision, denying an 
increased evaluation for PTSD (rated 30 percent), to the time 
of receipt of the informal claim for an increased evaluation 
for PTSD on March 11, 1994, showing an intent to apply for an 
increased evaluation for this disorder; nor does the medical 
evidence of the veteran's psychiatric treatment and 
evaluations within one year prior to the March 11, 1994 
informal claim when considered with the evidence received in 
conjunction with this claim support the assignment of a total 
rating for PTSD prior to this date.


CONCLUSIONS OF LAW


1.  The July 1993 RO rating decision, denying an increased 
evaluation for PTSD then rated 30 percent, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (1999).

2.  The criteria for an effective date of March 11, 1994, for 
the total rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.155, 3.160, 3.400, 
4.7, 4.41, 4.132, Code 9411, effective prior to November 7, 
1996, 4.130, Code 9411, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an effective date earlier than April 
25, 1995, for the assignment of a total rating for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The salient procedural history of the veteran's claim for an 
earlier effective date for the total rating for PTSD may be 
briefly summarized.  A July 1993 RO rating decision denied an 
increased evaluation for PTSD then rated 30 percent 
disabling.  In a July 1993 letter, the RO notified the 
veteran of the determination in the July 1993 RO rating 
decision.  On March 11, 1994, the veteran submitted a notice 
of disagreement with the denial of an increased evaluation 
for PTSD and other correspondence.  In August 1994, the RO 
sent him a statement of the case concerning the issue of 
entitlement to a higher rating for PTSD with instructions to 
submit a VA Form 9 or substantive appeal within 60 days.  On 
April 25, 1995, the veteran's VA Form 9 was received.  A 
review of the appellate record shows that no correspondence 
was received from the veteran within 60 days of the August 
1994 statement of the case evincing an intent to appeal the 
issue of entitlement to a higher evaluation for PTSD.

The substantive appeal received on April 25, 1995, was not 
timely because it was not received within 60 days of mailing 
of the statement of the case in August 1994 or within one 
year from the date of mailing of the notification of the July 
1993 RO rating decision in the letter of July 1993.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Correspondence indicating an intention to appeal 
an item in a statement of the case will be construed as a 
substantive appeal.  38 C.F.R. § 20.202.  The notice of 
disagreement shall be filed within one year from the date of 
mailing of notification of the initial review and 
determination.  The substantive appeal shall be filed within 
60 days from the date of mailing of the statement of the case 
or within the remainder of the one-year period from the date 
of the notification of the initial review and determination 
being appealed.  38 U.S.C.A. § 7105(b)(1) and (d)(3); 
38 C.F.R. § 20.302(b).  If a timely appeal is not filed with 
a determination, the determination becomes final.  
38 U.S.C.A. § 7105(c).  Since the veteran did not submit a 
timely appeal with the July 1993 RO rating decision, denying 
an increased evaluation for PTSD, this decision is final.  
38 C.F.R. § 20.1103.

The veteran's substantive appeal received on April 25, 1995, 
was considered an increased rating claim for PTSD.  38 C.F.R. 
§§ 3.155, 3.160(f).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 
(1997).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.


The regulations for the evaluation of mental disorders were 
revised, effective from November 7, 1996.  When regulations 
are changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

A review of the correspondence received with the notice of 
disagreement received on March 11, 1994, indicates that the 
veteran believed that his PTSD was more severe than 
30 percent and that this disorder prevented him from 
obtaining or maintaining gainful employment.  This 
correspondence when considered with other evidence received 
shortly thereafter, such as the summary of the veteran's VA 
hospitalization from May to June 1994 for treatment of PTSD, 
the report of his VA psychiatric examination in September 
1994 showing severe PTSD, employment data showing his 
problems with work due to PTSD, and documents from the Social 
Security Administration received in 1995 showing his 
entitlement to SSA disability benefits, effective from 
January 1995, due in part to PTSD indicate that his PTSD was 
totally disabling since March 11, 1994, under the criteria of 
diagnostic code 9411, effective prior to and as of November 
7, 1996.  A review of the correspondence received with the 
notice of disagreement on March 11, 1994, and the evidence 
received thereafter, including various statements from the 
veteran, evince an intent to claim an increased evaluation 
for PTSD and constitute an informal claim for this benefit.  
38 C.F.R. § 3.155; Servello v. Derwinski, 3 Vet. App. 196 
(1992).  Hence, the correspondence received on March 11, 
1994, with the veteran's notice of disagreement is an 
informal claim for an increased evaluation for PTSD.

There was no evidence received from the time of the final 
July 1993 RO rating decision, denying an increased evaluation 
for PTSD, to the time of the March 11, 1994 informal claim 
that supports the assignment of a higher rating for the PTSD 
under the provisions of diagnostic code 9411, effective prior 
to November 7, 1996.  Nor does the medical evidence of the 
veteran's psychiatric treatment and evaluations within one 
year prior to the March 11, 1994 informal claim when 
considered with the evidence received in conjunction with 
this claim support the assignment of a total rating for PTSD 
prior to this date.  Hazan v. Gober, 10 Vet. App. 511 (1997).


ORDER

An effective date of March 11, 1994, for the assignment of a 
total rating for PTSD is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

